Title: The Committee of Secret Correspondence to [Silas Deane], 8 July 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Deane, Silas


Sir
Philadelphia, July 8th, 1776.
With this you will receive the Declaration of the Congress for a final separation from Great Britain. It was the universal demand of the people, justly exasperated by the obstinate perseverance of the Crown in its tyrannical and destructive measures, and the Congress were very unanimous in complying with that demand. You will immediately communicate the piece to the Court of France, and send copies of it to the other Courts of Europe. It may be well also to procure a good translation of it into French, and get it published in the gazettes.
It is probable that, in a few days, instructions will be formed in Congress directing you to sound the Court of France on the subject of mutual commerce between her and these States.
It is expected you will send the vessel back as soon as possible, with the fullest intelligence of the state of affairs, and of everything that may affect the interest of the United States. And we desire that she may be armed and prepared for defence in her return, as far as the produce of her cargo will go for that purpose.
The Committee have sent Mr. William Bingham to Martinico, where he is to reside in character of a merchant, and occasionally correspond with you. As we shall endeavor, by small armed vessels, to keep up a constant communication with that Island, we desire you would, from time to time, convey to and through him such information as you shall judge proper. He is a discreet young gentleman and worthy of confidence.
You will see in the newspapers that we have been obliged to quit Canada for the present. It was too bold a thing to block up Quebec a whole winter with an army much inferior in numbers to the garrison, and our troops sent too late to support them, not having had the small pox, have been much disabled by that distemper. But neither this disaster, nor the landing of an army in our neighborhood, have in the least dispirited the Congress, as you may perceive by our declaration being subsequent to both. With great esteem, we are, sir, Your very obedient servants,
B. FranklinRobert Morris.
[Copy.]
 
Notation: Letter to Mr. Deane, from Secret Committee, July 8, 1776, and Aug. 7, 1777(6)
